Case 2:20-cv-13134-LVP-RSW ECF No. 36-10, PageID.2641 Filed 12/02/20 Page 1 of 8




                      Exhibit 10
12/2/2020Case      2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                    SOS -PageID.2642
                                                          Fact Checks Filed 12/02/20 Page 2 of 8
                                               OFFICIAL WEBSITE OF MICHIGAN.GOV
  The O    ce of

  Secretary of State Jocelyn Benson                                                                 
   SOS / ELECTIONS / ELECTION SECURITY IN MICHIGAN

   Fact Checks

     In the 2020 election cycle, Michiganders have been inundated by more election
     misinformation than ever before. It has come in the form of robocalls, text messages, social
     media posts and even meritless lawsuits and investigations seeking nothing but media
     attention. This page provides accurate information debunking these spurious claims and
     allegations.




     Civic groups cannot access or edit the voter le
     Civic groups cannot log into, access, edit or modify the state’s Quali ed Voter File. This
     includes Rock the Vote.

     As was announced in June, the Michigan Department of State (MDOS) has worked with the
     nonpartisan voter education group Rock the Vote to build a secure API (“application
     programming interface”) to facilitate the voter registration of eligible Michigan citizens. The
     tool, which exists in other states and which other organizations can use as well, allows
     organizations to collect voter registration applications electronically and securely submit
     them to Michigan’s online voter registration system. To do so, the voter must provide all
     information needed to register to vote online in Michigan. Organizations using the tool do
     not receive any type of payment from MDOS and they do not have access to voter
     information that is not publicly available.

     When a voter registration application was submitted to the online voter registration tool by
     a group
            using the API, that organization’s name is indicated only for record-keeping         
     purposes. This does not mean the group can log into or edit the Quali ed Voter File – they
     can’t.




     All Michigan counties certi ed their elections
     The boards of county canvassers in all of Michigan’s 83 counties have certi ed their results
     in the Nov. 3 general election. Each board is comprised of two Republicans and two
     Democrats appointed by the local county commission. Michigan law requires that they
     review local elections and certify the o cial results. Although the Board of Wayne County
https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                          1/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2643
                                                       Fact Checks Filed 12/02/20 Page 3 of 8
     Canvassers initially deadlocked 2-2 in its Nov. 17 vote to certify, later in the same meeting,
     members voted 4-0 to certify. The initial vote was taken after some canvassers expressed
     concern about precincts that were out of balance in Detroit. However, out-of-balance
     precincts are common in Michigan and across the nation. They essentially represent clerical
     errors where the number of people who were checked into each poll book doesn’t exactly
     match the number of votes counted or ballots submitted. There are many reasons why this
     can occur: for example, a voter being checked in at the right polling place but the wrong
     precinct, or a voter checking in but leaving with their ballot if the line was long. In fact, based
     on data reported at the Board of Wayne County Canvassers meeting, 72% of all Detroit
     precincts were balanced or explained, compared to just 42% in 2016, when both the boards
     of county and state canvassers certi ed the election.




     Detroit o cials say absentee ballot counting was transparent and
     accurate
     Various statements released by Detroit o cials and election advisors make clear that
     absentee ballot counting was observed by hundreds of Republicans and Democrats, as well
     as independent media, and that only ballots received by 8 p.m. on Election Day were
     counted. Claims to the contrary were found by Wayne County Circuit Court Chief Judge
     Timothy Kenny, originally appointed by Republican Governor John Engler, to be “incorrect
     and not credible” in his order denying the requests of a lawsuit. A more detailed
     explanation is available here.




     Security protections prevent voting in another person's name
     In Michigan, absentee ballots are not counted until a voter has twice provided signatures
     matching the one on le with their local election clerk. Similarly, upon arriving at a polling
     place, voters are asked to provide photo ID or sign an a davit con rming their identity and
            to vote. Voting in another person’s name – regardless of if it is the other person’s
     eligibility                                                                                   
     maiden name or the person has moved – is illegal and any voter with actual evidence of
     such an act should report it immediately, in writing, to law enforcement so that it can be
     investigated and referred for prosecution. Actual occurrences of voter fraud are exceedingly
     rare.




     Deceased voters' ballots are not counted


https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                             2/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2644
                                                       Fact Checks Filed 12/02/20 Page 4 of 8
     Ballots of voters who have died are rejected in Michigan, even if the voter cast an absentee
     ballot and then died before Election Day. Those who make claims otherwise are wrong, and
     the lists circulating claiming to show this is happening are not accurate. Many of the lists do
     not contain enough information to accurately compare them to the Michigan Quali ed Voter
     File. MDOS and news organizations have drawn samples and reviewed samples of lists
     claiming to show votes cast by deceased individuals in Michigan. We are not aware of a
     single con rmed case showing that a ballot was actually cast on behalf of a deceased
     individual. A more detailed explanation is available here.




     Uno cial election results are a good snapshot of the election
     Michigan’s uno cial election results are a good snapshot of what the nal results will look
     like. It’s not unusual to see reporting errors in uno cial results. They’re quickly caught and
     corrected. While some errors in uno cial results were identi ed and corrected, they were
     errors in how the uno cial results were REPORTED, not errors that a ected how ballots
     were actually COUNTED. In Michigan voters use paper ballots and paper tallies that are
     secured and stored. No voter was disenfranchised by these errors. The o cial results come
     after the bipartisan boards of county canvassers review and certify results.




     Isolated user error in Antrim County did not a ect election results,
     has no impact on other counties or states
     The error in reporting uno cial results in Antrim County Michigan was the result of a user
     error that was quickly identi ed and corrected, did not a ect the way ballots were actually
     tabulated, and would have been identi ed in the county canvass before o cial results were
     reported even if it had not been identi ed earlier. A more detailed explanation is available
     here.

     Additional
               information                                                                     
     https://www.dominionvoting.com
     https://www.cisa.gov/rumorcontrol




     Your ballot will not be invalidated because you used a Sharpie
     The use of a Sharpie to mark a ballot will not invalidate or cancel a ballot or vote. If the
     marker does bleed through to the other side, ballots are designed so that the bleed through
     does not touch or come near a voting area on the other side of the ballot. It will not alter or
https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                         3/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2645
                                                       Fact Checks Filed 12/02/20 Page 5 of 8
     cancel any vote on the opposite side. The Sharpie is the recommended marking instrument
     by the tabulator manufacturer and is preferable to an ink pen because it dries quickly and
     will not leave residue on the ballot scanner.




     Ballots received after the deadline are not counted, regardless of
     postmark
     Michigan’s election clerks count valid ballots that they received at their o ces or in their
     o cial ballot drop boxes by 8 p.m. on Election Day. Ballots received thereafter, regardless of
     the postmark, are not counted.




     Department of State election results site only includes counties
     that have nished counting
     Because Michigan’s election system is decentralized, results are reported from local
     jurisdictions to counties, and only after a county has all jurisdictions reporting are its results
     added to our website. Media get real time results from local and county sites.




     Complete results will not be available on election night
     After polling places close on election night, jurisdictions across the state will begin to report
     voting results. However, in many jurisdictions, these results will only include the ballots
     voted in the polling places on Election Day, and not the jurisdiction’s absentee ballots. This is
     because absentee ballots take much longer to process and count than the ballots that voters
     use at polling places, and are often counted in separate locations focused on processing
     them accurately and e ciently. Security checks must be performed, envelopes must be
     opened, and the ballots must be tracked, attened and run through the tabulation machine.
                                                                                                   
     Other states provide election clerks weeks to prepare absentee ballots before Election Day.
     Florida gives clerks 40 days. The Michigan Legislature provided clerks only 10 hours. For this
     reason, complete, uno cial results from all jurisdictions will not be available in Michigan on
     election night, and it likely won’t be possible to determine winners in close statewide races
     on Election Night, either. In the August primary, 1.6 million absentee ballots were cast, and it
     took about 40 hours until all jurisdictions reported results. More than 3 million voters have
     requested absentee ballots for the November general election, so it will likely take 80 hours,
     meaning that all jurisdictions will not report full results until Friday, Nov. 6. They could come
     sooner, however, thanks to the extraordinary work of local clerks, and the resources


https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                            4/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2646
                                                       Fact Checks Filed 12/02/20 Page 6 of 8
     provided by the state, including the recruitment of more than 30,000 election workers and
     provision of federal funds for automatic envelope openers and more ballot tabulation
     machines.




     Poll challengers and watchers must follow rules
     There are rules regarding the conduct of poll challengers and watchers. In Michigan, neither
     can speak directly to voters or record activity taking place in a polling place. Both must wear
     masks. Challengers are allowed to step behind the processing table while watchers cannot.
     Challenges cannot be issued without the challenger providing a good reason they believe
     the voter is ineligible. If the voter is able to demonstrate they are eligible, they will vote a
     challenged ballot, which will be tabulated as normal, but is marked so that it could be
     retrieved later if the voter is found to be ineligible. If the voter cannot demonstrate eligibility
     at the polling place, the voter may cast a provisional ballot, which will not be tabulated
     unless the voter can prove eligibility within six days.




     Ballot counting machines are secure
     Michigan uses all paper ballots, which are counted by tabulator machines. Vote tallies are
     printed and the paper record of the tallies as well as the paper ballots are stored in secure
     locations after counting is nished. The machines are not connected to the internet until all
     counting is nished and copies of the tally have been printed. Then some jurisdictions may
     connect a machine to send UNOFFICIAL results to the county clerk, while a copy of the paper
     tally is also driven to the county clerk.




     Absentee ballots are secure and will be counted fairly
                                                                                                  
     To obtain an absentee ballot in Michigan, a voter must rst submit an application with a
     signature that matches the one the clerk has le for them. Unless this is done, no voter can
     even get a ballot. Once a voter does receive a ballot, they again must provide a matching
     signature on the back of the ballot return envelope. Their vote will not be counted unless
     they provide a matching signature. All valid absentee ballots received by 8 p.m. on Nov. 3
     will be counted. Each will be counted by a bipartisan pair of election workers – one from
     each major political party – who are trained to process ballots without any political bias and
     in accordance with the law.




https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                             5/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2647
                                                       Fact Checks Filed 12/02/20 Page 7 of 8


     More registered voters leads to stronger democracy
     When more people participate in our democracy, it better re ects the will of the people. For
     decades, Michigan has had one of the best motor-voter systems in the country, resulting in a
     great voter registration rate among eligible citizens. Voters made the system even stronger
     when they amended our state constitution in 2018 to require automatic voter registration.
     Unless they opt out, all eligible citizens are now registered when conducting a driver’s license
     or state identi cation transaction with our o ce. Additionally, residents who are already
     registered have their registration reviewed for validity every time they conduct such a
     transaction with the Department. Michigan’s registration list includes both active and
     inactive voters. Federal law requires that inactive voters remain on the list for several years
     before they can be removed. If an inactive voter – for example, someone who has not voted
     in recent elections – chooses to vote again, they are again listed as active.




     Your personal information is safe when you vote absentee
     All registered voters are listed in the state’s quali ed voter le, which is a custom built,
     modern system continuously monitored to ensure its security. Voting absentee does not add
     a voter’s information to any other database.

     Absentee voting is a safe, secure and time-tested method of voting.




     Absentee applications are mailed every election
     Applications to vote absentee have been available on the MDOS website for many years, and
     have 
          been frequently mailed to voters by both political parties, candidate campaigns and
     numerous non-partisan organizations. By mailing absentee applications to all registered
                                                                                                
     voters as the COVID-19 pandemic began in Michigan, MDOS ensured that every voter knew
     they had the new right to safely cast an absentee ballot from home.

     Additionally, some residents received applications for voters who have moved or died. By
     marking the envelope with this information and returning it to sender, they advancing the
     multi-year process required by federal law to maintain the voter registration list.




https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                          6/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2648
                                                       Fact Checks Filed 12/02/20 Page 8 of 8



                SOS Home                                                         MICHIGAN.GOV HOME
                FAQ                                                              ADA
                Online Services                                                  MICHIGAN NEWS
                Forms                                                            POLICIES
                Contact the Secretary of State
                FOIA

                                               COPYRIGHT 2020 STATE OF MICHIGAN




https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                       7/7
